DETAILED ACTION
1. 	Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
4.	Applicant’s response to the last Office Action filed on 03/31/2022 has been entered and made of record. 	
5.	Claims 1,-5,8-9, 12-13 have been amended.

Response to Argument
6.	Applicant’s arguments, filed on 11/12/2022 with respect to the amended claims have been fully considered, for Examiner response see discussions below:
a.	 Based on the Applicants’ amendment and argument the rejection based on Clynch  and Boyce expressly withdrawn. However, after further search and consideration a new prior art (Budagavi et al., US 20190139266 A1) that teach the amended limitation is found.
Specifically Applicants  amended  claims 1,9 and 13 as follow:
 “Signaling information that includes first information representing whether a coordinate conversion is performed for the attribute, wherein, based on the first information, the signaling information further includes second information for a scale factor coordinate.”, and substantially argue 	the combination of Clynch  and Boyce does not teach the claims as amended 
  	On the other hand  Budagavi teaches the amended limitations as follow: transmitting a bitstream ([008], Fig.7C,  a method the include a step of transmitting   compressed bitstream to the decoder, and the step of reading the metadata from the compressed bitstream) including ((ii) signaling information that includes first information representing whether a coordinate conversion is performed for the attribute, wherein, based on the first information, the signaling information further includes second information for a scale factor of a coordinate ([0041], [0093],[0113] metadata (signaling information) that supports the functionalities including the scale, offset, rotation, point size, and point shape, wherein the metadata for scale can be represented based on geometric coordinates, `x,` `y,` and `z.` For example, with respect to the x -coordinate, the metadata can be represented as ` scale_metadata_on_axis_x.` With respect to the y -coordinate, the metadata can be represented as ` scale_metadata_on_axis_y.` Similarly, with respect to the z -coordinate, the metadata can be represented as ` scale_metadata_on_axis_z. Each parameter set includes a flag (such as flag 508) that indicates whether the metadata parameter set is signaled in the bitstream ([0112]). Within each parameter set, each metadata has a flag that controls whether that metadata is signaled in the parameter set. If the enabling flag at the frame level does not exist, then the decoder 550 uses the metadata for the x, y, and z metadata from one access level higher of the frame access level ([0113]). Signaling information that includes first information corresponds to  the  flag associated to  the scale_metadata  and indicate  scale_metadata   is enable or disable). 

Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-2, 5,9,13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beek, Petrus van (hereafter Beek),  US 20190051017, in view of Budagavi et al., (Budagavi ),  US Patent Application Publication No.: US 20190139266 A1, published on
 May 9, 2019. 

As to claim 1, Beek teaches A method of transmitting point cloud data acquired by a LiDAR (Figs.1 and 2, Abstract Beek specifically teaches a method and apparatus for receiving a point cloud data using of Light Detection And Ranging (LIDAR) sensor, and compress point cloud data (PCD) using compression logic 120 and transmit the compressed point cloud data to the  decompression logic124 in order to decompress), comprising:
encoding point cloud data including geometry and an attribute, wherein the geometry includes positions of points in the point cloud data, and the attribute includes at least one of a color or a reflectance of the points (Figs.1-2,4,6, [0070]-[0072],  the point cloud data includes a geometry attributes associated with each  cloud data sample (such as X, Y and Z values), as well as to additional attributes (such as intensity, reflectance, or color values), if any. Thus, the process of compressing includes compressing the geometric data as well as reflectance and color values associated to the PCD)the encoding of the point cloud data including:
encoding the geometry([0040], the X,Y,Z position values into one or more 2-D array(s) that can be directly encoded by available image compression methods); 
encoding the attribute based on the encoded geometry ([0045], In addition to X,Y,Z position data, lidar and point cloud data may include additional attributes, for example each point may have an associated intensity or reflectance value, or an RGB color value. While as discuss the X,Y,Z position data, a similar approach can be used to encode such additional point attribute data) ; and
transmitting a bitstream including  the encoded point cloud data (Fig.1, the compressed point cloud data are transmitted from compression logic 120 to decompression logic 128); 
However, it is noted that Beek does not specifically   teach “Signaling information that includes first information representing whether a coordinate conversion is performed for the attribute, wherein, based on the first information, the signaling information further includes second information for a scale factor coordinate” .
On the other hand  Budagavi teaches the amended limitations as follow: transmitting a bitstream ([008], Fig.7C,  a method the include a step of transmitting   compressed bitstream to the decoder, and the step of reading the metadata from the compressed bitstream) including ((ii) signaling information that includes first information representing whether a coordinate conversion is performed for the attribute, wherein, based on the first information, the signaling information further includes second information for a scale factor of a coordinate ([0041], [0093],[0113] metadata (signaling information) that supports the functionalities including the scale, offset, rotation, point size, and point shape, wherein the metadata for scale can be represented based on geometric coordinates, `x,` `y,` and `z.` For example, with respect to the x -coordinate, the metadata can be represented as ` scale_metadata_on_axis_x.` With respect to the y -coordinate, the metadata can be represented as ` scale_metadata_on_axis_y.` Similarly, with respect to the z -coordinate, the metadata can be represented as ` scale_metadata_on_axis_z. Each parameter set includes a flag (such as flag 508) that indicates whether the metadata parameter set is signaled in the bitstream ([0112]). Within each parameter set, each metadata has a flag that controls whether that metadata is signaled in the parameter set. If the enabling flag at the frame level does not exist, then the decoder 550 uses the metadata for the x, y, and z metadata from one access level higher of the frame access level ([0113]). Signaling information that includes first information corresponds to  the  flag associated to  the scale_metadata  and indicate  scale_metadata   is enable or disable). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate method of adding a metadata in the compression bitstream in order to indicate a change in coordinate system of encoded data  and flags configured to identify whether a  presence of the metadata associated with modification of the first access level of the respective access levels is included in the compressed bitstream  taught  ([0005])Budagavi into Beek. The suggestion/motivation for doing so would have been to allow user of Beek to integrate in the encoded bitstream a metadata that indicates the conversion of raw LIDAR measurements into X,Y,Z values  described  by the spherical center position as shown in Fig.7. Thus, the user from the decoder side knows the conversion of raw LIDAR measurements into X,Y,Z values expressed cylindrical coordinates during the compression process.

As to claim 2, Beek teaches based on the point cloud data being acquired by one or more lasers (point cloud" data generally refers to a set of points in a three dimensional (3D or 3-D) space, wherein LIDAR data, the X,Y,Z position of each point can be calculated based on sensor calibration information that specifies at what angles (azimuth and elevation) the reflected laser light beam was received), the encoding of the point cloud data ([0026], encode lidar sensor data (point cloud data))further includes
adjusting position of each laser based on a center position of a laser head generating the one or more lasers and a relative position of each laser to the center position, wherein the adjusted position of each laser includes a vertical angle represented in a coordinate system representing the positions of the points(Fig.7 [0026], [0073],  In LIDAR data, the X,Y,Z position of each point can be calculated based on sensor calibration information that specifies at what angles (azimuth and elevation) the reflected laser light beam was received. In the case of Velodyne and several others, measurements at multiple elevation angles are taken by multiple (separate) laser beams. By mechanical motion, the device scans across a range of azimuth angles, and directs the LIDAR beams at varying azimuth directions).

As to claim 5, Beek teaches A method of transmitting point cloud data (Figs.1 and 2, Abstract Beek specifically teaches a method and apparatus for receiving a point cloud data using of Light Detection And Ranging (LIDAR) sensor, and compress point cloud data (PCD) using compression logic 120 and transmit the compressed point cloud data to the  decompression logic124 in order to decompress), comprising:
receiving a bitstream  including point cloud data (Figs.1-2, the decompression (or decoder) logic 128 receive bitstream of a compressed sensor data 124 compressed by compression logic 120) and  signaling information ( Figs.1 and 2, [0069], a hint (e.g., a bit of data) may be sent with the compressed data to inform the decoder logic regarding presence or absence of ordering choice and the decoder logic can then access the ordering information);
decoding point cloud data including geometry and an attribute, wherein the geometry includes positions of points in the point cloud data, and the attribute includes at least one of a 
color or a reflectance of the points (Figs.1-2,4,6, [0070]-[0072],  the point cloud data includes a geometry attributes associated with each  cloud data sample (such as X, Y and Z values), as well as to additional attributes (such as intensity, reflectance, or color values), if any. Thus, the process of compressing includes compressing the geometric data as well as reflectance and color values associated to the PCD, and decoding the compressed  the geometric data as well as reflectance and color values associated to the PCD)the dcoding of the point cloud data including:
decoding the geometry([0040], the X,Y,Z position values into one or more 2-D array(s) that can be directly encoded by available image compression methods, and decoded (decompressed)); 
decoding the attribute based on the encoded geometry ([0045], In addition to X,Y,Z position data, lidar and point cloud data may include additional attributes, for example each point may have an associated intensity or reflectance value, or an RGB color value. While as discuss the X,Y,Z position data, a similar approach can be used to encode then decode  such additional point attribute data );
 regarding remaining limitation of  claim 5, all the remaining limitation are similar to the limitations of claim 1. Thus, argument analogous to that presented above for claim 1 is applicable to the remaining of claim 5.

Claim 9 is rejected the same as claim 5 except claim 9 is directed to a decoding method claims.  Thus, argument analogous to that presented above for claim 5 is applicable to claim 9. Further the rejection of claim 5 address both method and apparatus aspect of the  limitations. 

Claim 13 is rejected the same as claim 1 except claim 13 is directed to a encoding device claims.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 13. Further the rejection of claim 1 address both method and apparatus aspect of  the limitations. 

Claim 14 is rejected the same as claim 2 except claim 14is directed to a encoding  device claims.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 14. Further the rejection of claim 2 address both method and apparatus aspect of the limitations

9.	Claim 4,8,12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beek,  US 20190051017, in view of Budagavi,  US 20190139266 A1, further in view of Graziosi et al., (hereafter Graziosi), US 20200204808 A1, filed on May 9, 2019. 

As to claim 4, modified Beek teaches information for the coordinate conversion for
the  attribute and information for scale factors of the converted coordinate are signaled in the bitstream ( this limitation is discussed in calim1 above)
	However the modified Beek does not teach Attribute Parameter Set (APS)
On the other hand Graziosi teaches Attribute Parameter Set (APS)([0037], the attribute parameter set is connected to a sequence parameter set) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an attribute parameter set taught by Graziosi into modified Beek. 
The suggestion/motivation for doing so would have been to allow user Beek define a specific parameter sets for coordinate conversion, scale factor of the coordinate conversion, since APS defines parameters for a specific attribute. 
Regarding claim 8, 12 and 16, all the limitations are similar to the limitations of claim 4. Thus, argument analogous to that presented above for claim 4 is applicable claims 8,12 and 16. 

Allowable Subject Matter
10.	Claims 3, 6-7,10-11  and 15  are objected to as being directly or indirectly dependent upon a rejected base claim 5, 9 and 13 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Regarding dependent claims 6 no prior art is found to anticipate or render the flowing limitation obvious: 
	“Wherein, the signaling information comprises information indicating whether position of each laser is adjusted and information indicating the number of one or more lasers that are used to acquire the point cloud data.” 
Regarding claims 3, 10 and 12 all claims have similar limitations to that of claim 6.  

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699